Mr. Chief Justice Smytii
delivered the opinion of the Court:
On consideration of the petition for the allowance of a writ of error to the police court in the case of Anna K. Wiley, petitioned, v. District of Columbia,. it is by the court this day ordered that said petition be, and the same is hereby, granted. And it is further ordered that, on the filing of the transcript of record.in this court, the same judgment be entered herein as was entered in cases Nos.. 3121 and 3122, January term, 1918, ante, 406, 411.